Exhibit 10.20

AMENDMENT NO. 1 TO ADVISORY AGREEMENT

This Amendment No. 1 to Advisory Agreement is executed this 25th day of March,
2009 by and between Strategic Storage Trust, Inc., a Maryland corporation (the
“Company”) and Strategic Storage Advisor, LLC, a Delaware limited liability
company (the “Advisor”).

WHEREAS, the Advisor and the Company are parties to that certain Advisory
Agreement dated March 17, 2008, the terms of which are incorporated herein by
reference (the “Agreement”);

WHEREAS, the Advisor and the Company, by mutual consent, have renewed the
Agreement on March 24, 2009, effective until March 17, 2010;

WHEREAS, the Advisor and the Company desire to amend the Agreement to revise the
definition of “Capped O&O Expenses”, in order to incorporate the original
intention of the Advisor and the Company;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, agree as follows:

 

1. Effective as the date hereof, the definition of “Capped O&O Expenses” in
Article I of the Agreement entitled “Definitions” is hereby amended in its
entirety as follows:

“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions and the dealer manager fee) in excess of 3.5% of the Gross
Proceeds raised in a completed Offering other than Gross Proceeds from Stock
sold pursuant to the Distribution Reinvestment Plan.”

 

2. Except as otherwise expressly provided herein, the terms, conditions, and
provisions of the Agreement shall remain unaltered and in full force and effect,
and are ratified and confirmed by this reference.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Advisory
Agreement to be effective for all purposes as of the date first above written.

 

THE COMPANY:

 

STRATEGIC STORAGE TRUST, INC.

By:   /s/ H. Michael Schwartz  

H. Michael Schwartz

President

 

THE ADVISOR:

 

STRATEGIC STORAGE ADVISOR, LLC

By:   /s/ H. Michael Schwartz  

H. Michael Schwartz

President

 